Exhibit 10.2

 

Employees and Consultants

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), is made by and between The
Sands Regent, a Nevada corporation (the “Company”), and
                        , (“Holder”), effective as of                      ,
20     (“Grant Date”).

 

WHEREAS, the Company wishes to award Holder shares of Stock, subject to
forfeiture and certain restrictions in accordance with the terms and conditions
of this Agreement;

 

WHEREAS, the Company wishes to carry out The Sands Regent 2004 Equity Incentive
Plan, as amended and/or restated from time to time (the “Plan”); and

 

WHEREAS, the Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its stockholders
to issue the Restricted Shares provided for herein to Holder as an inducement to
enter into or remain in the service of the Company and as an incentive for
increased efforts during such service, and other good and valuable consideration
provided for herein, and has advised the Company thereof and instructed the
undersigned officer to issue said Restricted Shares.

 

NOW, THEREFORE, in consideration of the Holder’s past services and agreement to
provide future services, and of the mutual covenants herein contained, and such
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates. All capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the Plan.

 

Section 1.1 - Restricted Shares.

 

“Restricted Shares” shall mean the shares of Stock granted under this Agreement
that are subject to the Restrictions, as determined from time to time.

 

Section 1.2 - Restrictions.

 

“Restrictions” shall mean the vesting requirements set forth in Section 3.1, the
forfeiture rights set forth in Section 3.2 and the restrictions on sale or other
transfer set forth in Section 3.3.

 

Section 1.3 - Secretary.

 

“Secretary” shall mean the Corporate Secretary of the Company.



--------------------------------------------------------------------------------

Section 1.4 - Termination of Service

 

“Termination of Service” shall mean termination of Holder’s employment with the
Company (or any of its subsidiaries) for any reason, or termination of Holder’s
service with the Company (or any of its subsidiaries) as a consultant for any
reason. The Committee, in its absolute discretion, shall determine the effect of
all matters and questions relating to a Termination of Service, including
without limitation whether a Termination of Service has occurred.

 

ARTICLE II.

ISSUANCE OF RESTRICTED SHARES

 

Section 2.1 - Issuance of Restricted Shares.

 

In consideration of the recitals and for other good and valuable consideration,
effective as of the Grant Date, the Company hereby issues to Holder
                     (            ) shares of Stock, subject to the Restrictions
and the other terms and conditions of this Agreement.

 

Section 2.2 - Consideration to Company.

 

As partial consideration for the issuance of the shares of Stock by the Company,
Holder agrees to render faithful and efficient services to the Company while
employed by the Company. Notwithstanding the foregoing, Holder understands and
agrees that, except as expressly provided herein, upon a Termination of Service
Holder shall forfeit all shares of Stock then remaining subject to the
forfeiture provisions set forth in Section 3.2(a). Nothing in this Agreement or
in the Plan shall confer upon Holder any right to continue in the employ of the
Company, or as a consultant to the Company, or shall interfere with or restrict
in any way the rights of the Company, which are hereby expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in writing.

 

Section 2.3 - Adjustments in Restricted Shares.

 

The Committee may adjust the Restricted Shares in accordance with the provisions
of Article 10 of the Plan.

 

ARTICLE III.

RESTRICTIONS

 

Section 3.1 – Vesting and Lapse of Restrictions.

 

(a) The Restrictions with respect to the shares of Stock issued pursuant to this
Agreement shall lapse, and such shares of Stock shall vest, in annual increments
of 25% of the original grant amount in accordance with the schedule set forth
below, conditioned upon the Holder’s continued employment or service with the
Company through the applicable effective date of vesting. The vesting of the
shares of Stock and the removal of the Restrictions with respect to such shares
shall cease upon the Holder’s Termination of Service.

 

Page 2



--------------------------------------------------------------------------------

Number of Shares        Effective Date of Vesting          First Anniversary of
the Grant Date          Second Anniversary of the Grant Date          Third
Anniversary of the Grant Date          Fourth Anniversary of the Grant Date

 

(b) By resolution, the Committee may, on such terms and conditions as it deems
appropriate, remove any or all of the Restrictions (including without
limitation, the Committee may accelerate vesting) at any time or from time to
time.

 

Section 3.2 - Forfeiture of Restricted Shares Upon Termination of Service.

 

Upon Holder’s Termination of Service, all Restricted Shares outstanding as of
such Termination of Service shall be automatically forfeited and cancelled,
without payment of any consideration therefore, effective as of such Termination
of Service, unless otherwise determined by the Committee.

 

Section 3.3 - Restriction on Transfer of Restricted Shares.

 

Holder shall not sell, exchange, transfer, alienate, hypothecate, pledge,
encumber or assign any Restricted Shares, or any rights with respect thereto.
Neither the Restricted Shares nor any interest or right therein or part thereof
shall be liable for the debts, contracts, or engagements of Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect.

 

Section 3.4 - Escrow.

 

(a) The Secretary of the Company or any other person designated by the Committee
as escrow agent shall retain physical custody of any certificates representing
the Restricted Shares until and to the extent (i) such Restricted Shares have
vested and all Restrictions have been removed or lapsed as to such shares under
this Agreement, or (ii) such shares have been forfeited or cancelled pursuant to
Section 3.2. To ensure the delivery of Holder’s Restricted Shares upon
forfeiture, Holder hereby appoints the Secretary of the Company or any other
designated escrow agent as Holder’s attorney-in-fact to assign and transfer unto
the Company (or such designee), such Restricted Shares, if any, pursuant to
Section 3.2.

 

(b) The Secretary, or other escrow agent, shall not be liable for any act he or
she may do or omit to do with respect to holding the Restricted Shares in escrow
and while acting in good faith and in the exercise of his or her judgment.

 

Page 3



--------------------------------------------------------------------------------

Section 3.5 - Legend.

 

Any share certificate or other evidence of the Restricted Shares issued
hereunder may at the discretion of the Company be endorsed with or subject to
the following legend (in addition to any legend required under applicable state
securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND CERTAIN FORFEITURE PROVISIONS AS SET FORTH IN A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE ISSUER, AND SUCH SHARES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.

 

Section 3.6 – Vested Shares without Restrictions.

 

(a) As and to the extent the Restricted Shares vest in accordance with the terms
of this Agreement, the Restrictions on such shares shall lapse and, and subject
to compliance with Section 3.6(b), vested shares of Stock shall be released from
any escrow and delivered to the Holder or for the benefit of his or her account
without the legend referenced in Section 3.5. Such vested shares shall cease to
be considered Restricted Shares subject to the terms and conditions of this
Agreement, and shall be shares of Stock of the Company free of all Restrictions.

 

(b) Notwithstanding the foregoing, vested shares shall not be delivered to the
Holder or for the benefit of or to his account unless and until the Holder shall
have paid to the Company in cash or made provisions for payment through
withholding against income, the full amount of all federal and state (or
applicable foreign) withholding or other employment taxes applicable to the
taxable income of the Holder resulting from the grant of the shares of Stock or
the lapse or removal of the Restrictions.

 

Section 3.7 - Restrictions on New Shares and Distributions.

 

In the event of any dividend or other distribution (including ordinary cash
dividends, and whether in the form of Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-off, spin-off, combination,
purchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, or issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar transaction or event, is paid, issued, exchanged or distributed in
respect of Restricted Shares, such new or additional or different shares or
securities or property (including cash) which are attributable to Holder in his
capacity as the owner of the Restricted Shares, shall be considered to be
Restricted Shares and shall be subject to all of the terms and conditions of
this Agreement (including, but not limited to, the escrow provisions of Section
3.4 and the Restrictions), unless the Committee shall, in its discretion,
otherwise provide.

 

Page 4



--------------------------------------------------------------------------------

ARTICLE IV.

MISCELLANEOUS

 

Section 4.1 - Administration.

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon Holder, the Company and
all other interested persons. No member of the Committee shall be personally
liable for any action, determination, or interpretation made in good faith with
respect to the Plan or the Restricted Shares. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.

 

Section 4.2 - Conditions to Issuance of Stock.

 

The shares of Stock to be issued pursuant to this Agreement may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any shares pursuant to
this Agreement prior to fulfillment of all of the following conditions:

 

(i) The admission of such shares to listing on all stock exchanges and other
securities markets (including the Nasdaq Stock Market or any successor quotation
system) on which such class of stock is then listed, if applicable; and

 

(ii) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, if
applicable, or the receipt of further representations from Holder as to
investment intent or completion of other actions necessary to perfect
exemptions, as the Committee shall, in its absolute discretion, deem necessary
or advisable; and

 

(iii) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(iv) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience; and

 

(v) The receipt by the Company of a duly-executed (A) Consent of Spouse (in the
form attached hereto as Exhibit A), if Holder is married and (B) blank Stock
Assignment (in the form attached hereto as Exhibit B); and

 

Page 5



--------------------------------------------------------------------------------

(vi) The receipt by the Company of payment of all applicable withholding and
employment taxes.

 

Section 4.3 - Rights as Stockholder.

 

Holder shall have all the rights of a stockholder with respect to the shares of
Stock issued pursuant to this Agreement, including the right to vote and,
subject to Section 3.7, receive all dividends or other distributions paid or
made with respect to such shares.

 

Section 4.4 - Withholding Tax.

 

Holder agrees that in the event the issuance of the shares of Stock pursuant to
this Agreement or the vesting of the shares or the expiration or removal of
Restrictions thereon results in the Holder’s realization of income which for
federal, state or local income or employment tax purposes is, in the opinion of
the Company, subject to withholding of tax at source by the Company, the Holder
will pay to the Company an amount equal to such withholding tax or the Company
may withhold such amount from the Holder’s salary or from dividends deposited
with the Company with respect to the Restricted Stock. The Committee, in its
discretion, may also permit the withholding of vested shares of Stock in payment
of the tax withholding obligation to the extent permitted by the Plan and
provided such share withholding will not result in any adverse accounting
consequences to the Company.

 

Section 4.5 - Tax Consequences; Section 83(b) Election.

 

Holder has reviewed with Holder’s own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Holder
understands and agrees that Holder (and not the Company) shall be responsible
for Holder’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement. Holder understands that Holder
will recognize ordinary income for federal income tax purposes under Section 83
of the Code as and when the vesting restrictions applicable to such shares
lapse. Holder understands that he may elect to be taxed for federal income tax
purposes at the Grant Date rather than as and when the Restrictions lapse by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service no later than thirty days after the Grant Date. A form of election under
Section 83(b) of the Code is attached to this Agreement as Exhibit C. Holder
acknowledges that it is Holder’s sole responsibility and not the Company’s to
timely file the election under Section 83(b), even if Holder requests the
Company or its representatives to make this filing on holder’s behalf.

 

Section 4.6 - Notices.

 

Any notice to be given by Holder under the terms of this Agreement shall be
addressed to the Secretary or his or her office. Any notice to be given to
Holder shall be addressed to him at the address maintained in the Company’s
records. By a notice given pursuant to this Section, either party may hereafter
designate a different address for notices to be given to him. Any notice which
is required to be given to Holder shall, if Holder is then deceased, be given to
Holder’s personal representative if such representative has previously

 

Page 6



--------------------------------------------------------------------------------

informed the Company of his or her status and address by written notice under
this Section. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope addressed as aforesaid, deposited (with postage prepaid) in a
post office or branch post office regularly maintained by the United States
Postal Service or when delivered to a courier that guarantees overnight delivery
or when delivered personally.

 

Section 4.7 - Titles.

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 4.8 - Construction.

 

This Agreement shall be administered, interpreted and enforced under the
internal laws of the state of Nevada. The terms of any Change of Control,
employment or severance agreement, to the extent such other agreement provides
benefits that are in addition to or greater than those provided in this
Agreement, shall supersede and control over the terms of this Agreement.

 

Section 4.9 - Conformity to Securities Laws.

 

Holder acknowledges that the Plan and this Agreement are intended to conform to
the extent necessary with all provisions of all applicable federal and state
laws, rules and regulations and to such approvals by any listing, regulatory or
other governmental authority as may, in the opinion of counsel for the Company,
be necessary or advisable in connection therewith. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the shares of Stock
shall be issued pursuant to this Agreement, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Plan, this Agreement and the shares of Stock issued pursuant to this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

Section 4.10 - Amendments.

 

This Agreement and the Plan may be amended without the consent of Holder
provided that such amendment would not adversely affect in any material way any
rights of Holder under this Agreement.

 

(Signature Page Follows)

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed and
delivered by the parties hereto.

 

THE SANDS REGENT

a Nevada corporation

By    

Title

   

 

HOLDER   

Signature

  

Print Name

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT A

 

CONSENT OF SPOUSE

 

I,                     , spouse of                      (“Holder”), have read
and approve the foregoing Restricted Stock Agreement made by and between The
Sands Regent, a Nevada corporation (the “Company”), and Holder, effective as of
                    , 20     (the “Agreement”). In consideration of issuing to
my spouse the shares of the common stock of The Sands Regent set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of The Sands Regent issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

 

Dated:                     ,             

                 Signature of Spouse



--------------------------------------------------------------------------------

EXHIBIT B

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto THE SANDS REGENT, a Nevada corporation,              shares
of the common stock of THE SANDS REGENT, a Nevada corporation, standing in its
name of the books of said corporation represented by Certificate No.     
herewith and do hereby irrevocably constitute and appoint                     
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between THE SANDS REGENT and the undersigned dated
                    ,         .

 

         

Dated:                     ,         

                 Signature of Holder

 

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
forfeiture restrictions as set forth in the Restricted Stock Agreement, without
requiring additional signatures on the part of Holder.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF 83(B) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock of The Sands Regent transferred to you. Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

 

Complete Section 83(b) election form (attached as Attachment 1) and make four
(4) copies of the signed election form. (Your spouse, if any, should sign the
Section 83(b) election form as well.)

 

Prepare the cover letter to the Internal Revenue Service (sample letter attached
as Attachment 2).

 

Send the cover letter with the originally executed Section 83(b) election form
and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.

 

One copy must be sent to The Sands Regent for its records and one copy must be
attached to your federal income tax return for the applicable calendar year.

 

Retain the Internal Revenue Service file stamped copy (when returned) for your
records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT D

 

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares of common stock of The Sands
Regent, a Nevada corporation (the “Company”).

 

1. The name, address and taxpayer identification number of the undersigned
taxpayer are:

 

                                                                               
                                    

 

                                                                               
                                    

 

                                                                               
                                    

 

SSN:                                         
                                                                 

 

The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete, if applicable):

 

SSN:                                        
                                                

 

2. This election is being made with respect to __________________(_____) shares
of the Company’s common stock.

 

3. The date on which the property was transferred was                 .

 

4. The taxable year to which this election relates is calendar year 200    .

 

5. Nature of restrictions to which the property is subject:

 

The shares of common stock are subject to forfeiture if unvested as of the date
of termination of employment, directorship or consultancy with the Company.

 

6. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
one share of the Company’s common stock was $___________.



--------------------------------------------------------------------------------

7. The amount paid by the taxpayer for each share of the Company’s common stock
was $0.00.

 

8. A copy of this statement has been furnished to the Company.

 

Dated:                     , 200           Taxpayer Signature    

 

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

Dated:                     , 200           Spouse’s Signature    



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT D

 

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

 

                        , 200    

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

[Address where taxpayer files returns]

 

Re: Election under Section 83(b) of the Internal Revenue Code of 1986

Taxpayer:                                        
                                        
                                                                          

Taxpayer’s Social Security Number:                                        
                                                                       

Taxpayer’s Spouse:                                        
                                        
                                                          

Taxpayer’s Spouse’s Social Security Number:
                                                                                
              

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

 

Enclosures

 

cc: The Sands Regent